 Case 1:19-cv-01010-SOH Document 26                 Filed 09/01/21 Page 1 of 1 PageID #: 95



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  EL DORADO DIVISION

DONALD H. MEDLIN, III and
KRISSTEN MEDLIN                                                                        PLAINTIFFS

v.                                     Case No. 1:19-cv-1010

GEORGIA-PACIFIC CONSUMER OPERATIONS, LLC,
and JOHN DOES 1-5                                                                   DEFENDANTS
                              ORDER

          Before the Court is the parties’ Stipulation of Dismissal with Prejudice. ECF No. 25. The

Court finds that the matter is ripe for consideration. The parties indicate that they have settled all

disputes between them. They ask the Court to dismiss this case with prejudice.

          An action may be dismissed by “a stipulation of dismissal signed by all parties who have

appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). “Caselaw concerning stipulated dismissals under Rule

41(a)(1)(A)(ii) is clear that the entry of such a stipulation of dismissal is effective automatically

and does not require judicial approval.” Gardiner v. A.H. Robins Co., 747 F.2d 1180, 1189 (8th

Cir. 1984). Thus, Plaintiffs’ claims against Defendants were effectively dismissed when the parties

filed the instant stipulation. However, this order issues for the purpose of maintaining the Court’s

docket.

          Plaintiffs’ claims against Defendants are hereby DISMISSED WITH PREJUDICE. If

any party desires that the terms of settlement be a part of the record therein, those terms should be

reduced to writing and filed with the Court within thirty (30) days of the entry of this judgment.

The Court retains jurisdiction to vacate this order upon cause shown that the settlement has not

been completed and further litigation is necessary.

          IT IS SO ORDERED, this 1st day of September, 2021.
                                                        /s/ Susan O. Hickey
                                                        Susan O. Hickey
                                                        Chief United States District Judge
